DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments
112(b).  Applicant’s amendment overcomes the rejections under 112(b). 
	102.  Applicant’s amendment overcomes the rejections under 102.  However, the amendments to the independent claims respectfully stand rejected under 103; and the amended dependent claims also stand rejected under 103.  
	Regarding the independent claims and amendments re: second object including first object, the reference of Shen teaches this. Here, the first object can be a user eye, the second object, user face, and the target image the head of user (head including: face, hair, ears; see Fig. 9).  Therefore, the amendments to the independent claims would have been obvious over Shen.  
	Regarding the amendments to dependent claims re: blank image, please see newly applied reference of Bondich. 
	Accordingly, the claims stand rejected under 103.  Please see remainder of this official action for more details. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 11, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Patent Application Publication No. 2019/0095697 A1).

	Regarding claim 1: 
	Shen teaches: a method for image processing (e.g. claim 1), comprising: 
	identifying a first object to be rendered in a target image and a second object to which the first object belongs in the target image (e.g. claims 3 and 6; paras. 57 and 74-82 and Figs. 5 and 9, which teaches identifying an eyebrow (first object) to be rendered as part of a user’s head (Fig. 9, here a female head, a target image) and a face (second object), wherein the second object includes the first object (the second object, here the face, includes the first object, here the eyebrow. Shen has many other examples of selecting second objects; see claims 7 and 9 and Fig. 9) (also, please note that the target image of a user’s head (see Fig 9), isn’t the same as a user face (first object).  The head of Figure 9 also has hair and ears, in addition to the face) (see also discussion below),  
	generating a reference image comprising a mark based on the target image and the second object, the mark being used for recording a coverage area of the second object (see e.g. paras. 45, 76-81 and Fig. 9, reference image of user’s head having marks added related to feature points based on the head (target image) and second object face); 
	determining an area to be rendered based on the reference image and the first object, the area to be rendered being located within the coverage area corresponding to the mark; and 
	rendering the area by utilizing a target material to generate a rendering result (see e.g. paras. 64-89, here the area to be rendered corresponds to eyebrow areas (i.e. head, peak) based on the marks (see e.g. Figs. 9-12), and the target material is the shaped eyebrow. See also claim 13).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Shen in view of itself to obtain the above, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). That is, to modify Shen such to identify the target image as user’s face, and the first and second object as a user’s eyebrows and a user’s face (as part of a head), the second object (face) including the first object (eyebrows).  The designation of these image parts as the above recited claim features is taught and obvious over Shen. 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 4:
	Shen further teaches: the method according to claim 1, wherein determining the area to be rendered based on the reference image and the first object comprises: generating a second initial image with a same size as the target image; and 
	determining the area to be rendered in the second initial image based on the reference image and the first object, wherein the second initial image is an image other than a blank image. (see Figs. 10-11 in combination with Fig. 9.  Here, the second initial image can be either 52 or 53, based on reference image 51 and the first object. The target image can be the area of the face that includes the eye/eyebrow/facial region).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified Shen in view of itself to obtain the above, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method according to claim 4, wherein determining the area to be rendered in the second initial image based on the reference image and the first object comprises: taking, in the second initial image, an area corresponding to the first object as an initial area to be rendered; 
	traversing pixels of the initial area to be rendered, and when corresponding positions of the pixels in the reference image comprise the mark, taking the pixels as pixels to be rendered; and 
	taking an area formed by the pixels to be rendered as the area to be rendered, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Shen teaches a reference image (e.g. Fig. 9) and a second initial image (e.g. Figs. 10, 11).  The above traversing and taking steps are taught by Figs. 13-15.  Fig. 13 is performed after the face analysis process, which yielded the reference image of Fig. 9. The act of recognizing (here, for example, feature points of eyebrow and features of the eyebrows) in Figs. 13-15 based on face analysis (generating reference image) teaches the above traversing and taking steps. 
	Modifying Shen, such that the results of the face analysis of Shen, per Fig. 9, is used to generate Figs. 13-15, also per Shen, is all of taught, suggested, and obvious and predictable over Shen. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	
	Regarding claim 6:
	Shen further teaches: the method according to claim 1, wherein identifying the first object to be rendered in the target image and the second object to which the first object belongs in the target image comprises: extracting features from the target image to respectively obtain a first feature point set corresponding to the first object and a second feature point set corresponding to the second object; 
	connecting first feature points comprised in the first feature point set in a first preset manner to obtain an area corresponding to the first object; and 
	connecting second feature points comprised in the second feature point set in a second preset manner to obtain an area corresponding to the second object (see e.g. claims 5, 6, 8 and 9; and paras. 57, 62, 76-81, 102-112 and Figs. 9 and 13-15)


	Regarding claim 9:
	Shen further teaches: the method according to claim 1, further comprising: changing transparency of the target image to obtain a change result; and 
	fusing the rendering result with the change result to obtain a fused image (see e.g. paras. 86 and 90. The examiner’s interpretation of claim 9 is a broad, reasonable interpretation consistent with applicant’s specification as filed, see para. 113).


	Regarding claim 11: see also claim 1. 
Shen teaches: an apparatus for image processing (claim 10), comprising: a processor (claim 10, process unit); and a memory configured to store instructions executable by the processor (e.g. para. 36 and 55); wherein the processor is configured to.
	The instructions of claim 11 correspond to the method of claim 1. Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed by an apparatus, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take use of known computing architecture to perform tasks. 


	Regarding claim 14: see claim 4. 
	These claims are similar and, this, the same rationale for rejection applies. 


	Regarding claim 15: see claim 5. 
	These claims are similar and, this, the same rationale for rejection applies. 


	Regarding claim 16: see claim 6. 
	These claims are similar and, this, the same rationale for rejection applies. 
	

	Regarding claim 18: see also claim 1. 
	Shen teaches: a computer-readable storage medium, storing computer program instructions thereon (e.g. paras. 36 and 55) that, when executed by a processor (claim 10, process unit), implement operations comprising.
	The instructions of claim 18 correspond to the method of claim 1. Thus, the same rationale for rejection applies. Modifying the method of claim 1 to be performed as instructions implemented by a processor, as mapped above, would have been obvious 


	Regarding claim 19:
	Shen further teaches: a computer program, comprising computer-readable codes, wherein when the computer-readable codes run in an electronic device (claim 10), a processor (claim 19, process unit) in the electronic device executes (e.g. paras. 36 and 55) the method of claim 1.
	Modifying the method of claim 1 to be performed as code by a processor, as mapped above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take use of known computing architecture to perform tasks.


Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Bondich (U.S. Patent Application Publication No. 2021/0217217 A1). 

	Regarding claim 2:
	Shen further teaches: the method according to claim 1, wherein generating the reference image comprising the mark based on the target image and the second object comprises: generating a first initial image with a same size as the target image; and marking the coverage area of the second object in the first initial image to obtain the reference image (see e.g. Fig. 9).
	Regarding: wherein the first initial image is a blank image, consider the following. 
	In analogous art, Bondich teaches at least one embodiment where to generate a reference image, the process begins with a first initial image being a blank image (see Bondich, pars. 45-62, which teaches generating a graphical model of a face that begins with a blank image, for at least one portion of a face depicted in one or more images (i.e. with a same size as a target image).  A base face and head shape according to measurements made from images (see e.g. Fig. 3) are rendered on the first initial image/blank image. 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have combined and modified the applied references to obtain the above, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). That is, to modify the first initial image of Shen to be a blank image in obtaining a reference image per Bondich, and marking coverage area of the second object to obtain the reference image, per Shen and also taught/suggested by Bondich.  Such as modification would have been obvious and predictable to one of ordinary skill in the art over the applied references. 
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 3:
	Shen further teaches: the method according to claim 2, wherein marking the coverage area of the second object in the first initial image to obtain the reference image comprises: changing, in the first initial image, at least one pixel comprised in the coverage area of the second object into a target pixel value to obtain the reference image (see Fig. 9.  The examiner is interpreting “target pixel value” of claim 3 to be a mark, as shown in Fig. 9 of Shen. This interpretation is a broad, reasonable interpretation consistent with Applicant’s specification as filed. See para. 91). 



	Regarding claim 12: see claim 2. 
	These claims are similar and, this, the same rationale for rejection applies. 
	
	`Regarding claim 13: see claim 3. 
These claims are similar and, this, the same rationale for rejection applies. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Chen (U.S. Patent Application Publication No. 2019/0035149 A1). 

	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method according to claim 6, wherein connecting the first feature points comprised in the first feature point set in the first preset manner to obtain the area corresponding to the first object comprises: 
	dividing the first feature point set by taking at least three first feature points as a group to obtain at least one subset of first feature points; 
	sequentially connecting the first feature points comprised in the at least one subset of first feature points to obtain at least one first mesh; and 
	taking an area covered by the at least one first mesh as the area corresponding to the first object, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Chen is directed to generating personalized 3D head or body models (see Abstract).  Chen also teaches that it is known to connect at least 3 landmark points to obtain a triangular mesh model, the landmark points of Chen corresponding to Applicant’s claimed feature points (see Chen, Section 2.1.3, e.g. para. 225-226., See also Figs. 13 and 17).  Modifying Shen, in view of Chen to connect feature 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method according to claim 6, wherein connecting the second feature points comprised in the second feature point set in the second preset manner to obtain the area corresponding to the second object comprises: 
	dividing the second feature point set by taking at least three second feature points as a group to obtain at least one subset of second feature points; 
	sequentially connecting the second feature points comprised in the at least one subset of second feature points to obtain at least one second mesh; and 
	taking an area covered by the at least one second mesh as the area corresponding to the second object, and the results of the modification would have 
	Chen is directed to generating personalized 3D head or body models (see Abstract).  Chen also teaches that it is known to connect at least 3 landmark points to obtain a triangular mesh model, the landmark points of Chen corresponding to Applicant’s claimed feature points (see Chen, Section 2.1.3, e.g. para. 225-226., See also Figs. 13 and 17).  Modifying Shen, in view of Chen to connect feature points/landmarks to obtain a mesh area as per Chen, is all of taught, suggested and obvious and predictable over the prior art. This can also benefit one of ordinary skill to better understand the effect of color and lighting on the end result image (see Chen, Fig. 17). 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  




Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Kugo (U.S. Patent Application Publication No. 2005/0117173 A1). 

	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method according to claim 1, wherein the first object comprises a pupil, the second object comprises an eye, and the target material comprises a material for beautifying the pupil, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Kugo teaches correcting the red color of the pupil of a user’s eye to a value closer to the real pupil color of a subject, and/or otherwise a corrected pixel value (see e.g. Fig. 4, Abstract, claim 4, and paras. 46-49 and 63-71).  Modifying Shen, such to include this detection of an eye and pupil, as taught/suggested by Shen, to address and correct red eye, per Shen, as the target material (pixel color/value), per Shen, is all of taught, suggested and obvious and predictable over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 17: see claim 10. 
	These claims are similar and, this, the same rationale for rejection applies. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613